DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-16, in the reply filed on 10/25/2022 is acknowledged.

Status of Claims
	This Office Action is in response to the application filed on 11/08/2021. Claims 1-18 are presently pending and are presented for examination.
Claims 17-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 03/11/2022 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening at a third side of the housing and a third plate, according to claim 14; and the second angle between the second plate and the third plate, according to claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 11 are objected to because of the following informalities:
Claim 5 line 4 reads “mount housing”, --main housing-- is suggested.
Claim 11 line 4 reads “mount housing”, --main housing-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “about” in claims 15 and 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (US 20150114161 A1) in view of Hoshino (US 20180161991 A1).
Regarding claim 1, Kawase discloses a robotic system (see Fig. 1, 100), comprising: a base (110) supporting one or more articulating links (120, 130), the base comprising: a main housing (see Fig. 8, 110a) comprising an external structure that at least partly encloses an inner portion of the main housing (see Fig. 8), the external structure forming an opening (114) at a back side of the main housing (see Fig. 8), a bracket (180) configured to be removably attached to the external structure of the main housing to cover the opening at the back (see Fig. 2), and a controller (see Fig. 6, 191) mounted on the bracket (see Fig. 6) and the controller configured to control actuation of the one or more articulating links (see Fig. 6, via 198a and 198b). Kawase fails to disclose the external structure forming an opening at a back side and a bottom side of the main housing; a reconfigurable bracket configured to be removably attached to the external structure of the main housing in at least two configurations to cover the opening at the back and bottom sides of the main housing. However, Hoshino teaches the external structure (see Fig. 21, external structure of BB) forming an opening at a back side (HD1) and a bottom side (HD2) of the main housing (BB); a reconfigurable bracket (see Fig. 22 and 23, L1) configured to be removably attached to the external structure of the main housing in at least two configurations to cover the opening at the back and bottom sides of the main housing (see Fig. 22, first configuration; see Fig. 23, second configuration). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kawase with an external structure having an opening on a back side and a bottom side and a reconfigurable bracket configured to be removably attached to the external structure in two configurations, as taught by Hoshino, so it is possible to attach at least one of the movable portion and the port, to which the wiring is connected, to a position that is desired by a user (see paragraph [0026]); and so it is possible to easily change the site to which the attachment portion is attached, by a user (see paragraph [0028]). As a result of the combination, the following limitations would necessarily result: the controller (Kawase, 191) arranged within the inner portion of the main housing (Kawase, Fig. 2) in each of the at least two configurations (Hoshino, Fig. 22 and Fig. 23) of the bracket (Kawase, 180).
Regarding claim 2, Kawase fails to disclose the bracket further comprises a plurality of connectors configured to be connected to a respective plurality of cables. However, Hoshino teaches the bracket (see Fig. 22, L1) further comprises a plurality of connectors (PT) configured to be connected to a respective plurality of cables (see Fig. 22, inherent cables which connect to PT). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kawase with a bracket comprising a plurality of connectors, as taught by Hoshino, to provide external power and/or a working medium (i.e., liquid or gas) to the internal structure of the robot or the end effector of the robot.    
Regarding claim 3, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the cables (Hoshino, cables attached to PT) are configured to extend from the back side of the main housing (Kawase, 110a) when the bracket (Kawase, 180) is attached to the main housing in a first one of the at least two configurations of the bracket (Hoshino, Fig. 22, first configuration), and the cables (Hoshino, cables attached to PT) are configured to extend from the bottom side of the main housing (Kawase, 110a) when the bracket (Kawase, 180) is attached to the main housing in a second one of the at least two configurations of the bracket (Hoshino, Fig. 23, second configuration).  
Regarding claim 4, Kawase discloses the base (see Fig. 2, 110) comprises a plurality of mounting points (see paragraph [0035], wherein the base 110 is fixed, for example, to a floor surface (not shown) with bolts or any other fasteners; in other words, the base would inherently have mounting points when using bolts) along the bottom side of the main housing (see Fig. 2). The combination of claim 1 elsewhere above would necessarily result in the following limitations: the base (Kawase, 110) comprises a plurality of mounting points (Kawase, inherent in the disclosure of paragraph [0035]) along the back side of the main housing (Hoshino, for mounting in the second configuration of Fig. 23) and the base is configured to be mounted to a surface adjacent to one or more of the back side and the bottom side of the main housing via the mounting points (Hoshino, mounting in the second configuration of Fig. 23; Kawase, mounting in the configuration shown in Fig. 1).
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the bracket (Kawase, 180) comprises a first plate (Hoshino, PL1) and a second plate (Hoshino, PL2), the second plate being perpendicular to the first plate (Hoshino, Fig. 22), the main housing (Kawase, 110a) comprises a plurality of first mounting points (Kawase,  Fig. 3, 116a-116d) at least partially surrounding the opening (Kawase, 114), and the first plate and the second plate comprise a plurality of second mounting points (Kawase, 182a-182d) positioned to be fastened to the first mounting points (Kawase, Fig. 1) in each of the at least two configurations (Hoshino, Fig. 22 and Fig. 23).  
Regarding claim 6, the combination of claim 1 would necessarily result in the following limitations: a shape of the bracket (Kawase, 180) and the positioning of the second mounting (Kawase, 182a-182d) points are substantially symmetric with respect to a plane that bisects the first plate and the second plate (Hoshino, PL1, PL2).  
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the bracket (Kawase, 180) is further symmetric with respect to a plane extending along a longitudinal axis of the bracket (Kawase, Fig. 2).  
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the controller (Kawase, 180) is mounted to the first plate (Kawase, 190; Hoshino, PL1), in a first mode of use, the controller is positioned adjacent to the back side of the main housing in a first one of the at least two configurations (Hoshino, Fig. 22), and in a second mode of use, the controller is positioned adjacent to the bottom side of the main housing in a second one of the at least two configurations (Hoshino, Fig. 23).  
Regrading claim 9, Kawase, discloses the base (110) further comprises: one or more cables (194a, 194b) connecting the controller to the one or more articulating links (via motors), wherein the one or more cables are configured to remain connected to the controller (190) and the one or more articulating links while the bracket is detached from the main housing in a first one of the at least two configurations (see Fig. 6, wherein the bracket can be removed without disconnecting the cables). The combination of claim 1 elsewhere above would necessarily result in the following limitations: the bracket is reattached to the main housing in a second one of the at least two configurations (Hoshino, Fig. 23).  
Regarding claim 10, Kawase discloses a base (see Fig. 1, 110) of a robotic arm (100), comprising: a main housing (see Fig. 8, 110a) comprising an external structure that at least partially encloses an inner portion of the main housing (see Fig. 8), the external structure forming an opening (114) at a first side of the main housing (see Fig. 8), the main housing configured to support one or more articulating links of the robotic arm (see Fig. 1, 120, 130); a bracket (see Fig. 6, 180) configured to be removably attached to the external structure of the main housing to cover the opening at the first side of the main housing (see Fig. 2), the bracket configured to facilitate mounting of a controller (see Fig. 6, 191) on the bracket, and the controller being configured to control actuation of the one or more articulating links of the robotic arm (see Fig. 6, via 198a and 198b). Kawase fails to disclose the external structure forming an opening at a first side and a second side of the main housing; a reconfigurable bracket configured to be removably attached to the external structure of the main housing in at least two configurations to cover the opening at the first side and the second side of the main housing. However, Hoshino teaches the external structure (see Fig. 21, external structure of BB) forming an opening at a first side (HD1) and a second side (HD2) of the main housing (BB); a reconfigurable bracket (see Fig. 22 and 23, L1) configured to be removably attached to the external structure of the main housing in at least two configurations to cover the opening at the first side and the second side of the main housing (see Fig. 22, first configuration; see Fig. 23, second configuration). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kawase with an external structure having an opening on a first side and a second side and a reconfigurable bracket configured to be removably attached to the external structure in two configurations, as taught by Hoshino, so it is possible to attach at least one of the movable portion and the port, to which the wiring is connected, to a position that is desired by a user (see paragraph [0026]); and so it is possible to easily change the site to which the attachment portion is attached, by a user (see paragraph [0028]). As a result of the combination, the following limitations would necessarily result: the bracket (Kawase; 180) configured to facilitate mounting of the controller (Kawase, 191) on the bracket in the at least two configurations of the bracket (Hoshino, Fig. 22 and Fig. 23), wherein the controller (Kawase, 191) is configured to be arranged within the inner portion of the main housing (Kawase, Fig. 2) in each of the at least two configurations of the bracket (Hoshino, Fig. 22 and Fig. 23). 
Regarding claim 11, the combination of claim 10 elsewhere above would necessarily result in the following limitations: the bracket (Kawase, 180) comprises a first plate (Hoshino, PL1) and a second plate (Hoshino, PL2), the second plate being arranged at a first angle relative to the first plate (Hoshino, Fig. 22 and Fig. 23), the main housing (Kawase, 110a) comprises a plurality of first mounting points (Kawase, Fig. 3, 116a-116d) at least partially surrounding the opening (Kawase, 114), and the first plate and the second plate comprise a plurality of second mounting points (Kawase, Fig. 2, 182a-182d) positioned to be fastened to the first mounting points in each of the at least two configurations (Hoshino, Fig. 22 and Fig. 23).  
Regarding claim 12, the combination of claim 10 elsewhere above would necessarily result in the following limitations: the positioning of the second mounting points (Kawase, Fig. 2, 182a-182d) are substantially symmetric with respect to a plane that bisects the first plate and the second plate (Kawase, Fig. 2).  
Regarding claim 13, the combination of claim 10 elsewhere above would necessarily result in the following limitations: the controller (Kawase, 180) is mounted to the first plate (Kawase, 180; Hoshino PL1), in a first mode of use, the controller is positioned adjacent to the first side of the main housing in a first one of the at least two configurations (Hoshino, Fig. 22), and in a second mode of use, the controller is positioned adjacent to the second side of the main housing in a second one of the at least two configurations (Hoshino, Fig. 23).  
Regarding claim 14, Kawase fails to disclose the bracket is configured to cover the opening at a third side of the main housing. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, one having ordinary skill in the art would recognize that adding a third plate to the bracket would not produce any unexpected results. Therefore, providing a third side to the housing and to the bracket is prima facia obvious. As a result, the following limitations would necessarily result: the bracket (Kawase, 180) comprises a third plate (Kawase, 190) arranged at a second angle relative to the second plate (Hoshino, PL2), the first plate (Kawase, 190; Hoshino, PL1), the second plate(Hoshino, PL2), and the third plate (Kawase, 190) comprise the plurality of second mounting points (Kawase, 182a-182d) positioned to be fastened to the first mounting points (Kawase, 116a-116d) in each of the at least two configurations (Hoshino, Fig. 22 and Fig. 23), in a first mode of use, the controller is positioned adjacent to the first side of the main housing in a first one of the at least two configurations (Hoshino, Fig. 22), and in a second mode of use, the controller is positioned adjacent to the second side of the main housing in a second one of the at least two configurations (Hoshino, Fig. 23).  
Regarding claim 15, the combination of claim 10 elsewhere above would necessarily result in the following limitations: the first angle formed between the first plate (Hoshino, PL1) and the second plate (Hoshino, PL2) is about ninety degrees (Hoshino, see Fig. 22 and Fig. 23).  
Regarding claim 16, the combination of claim 14 elsewhere above would necessarily result in the following limitations: the second angle formed between the second plate (Hoshino, PL2) and the third plate (Kawase, 180) is about ninety degrees (Hoshino, see Fig. 22 and Fig. 23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658